Citation Nr: 0517121
Decision Date: 06/23/05	Archive Date: 09/19/05

DOCKET NO. 04-16 785                        JUN 23 2005


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for the cause of the veteran's death.

2. Entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1318.

3. Entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1151.

REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is the surviving spouse of the veteran who served on active duty from October 1966 to April 1970. The veteran died in September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2003 and February 2004 rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). The RO denied entitlement to service connection for the cause of the veteran's death and entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.CA. § 1318 in January 2003 and denied entitlement to DIC under the provisions of 38 U.S.CA. § 1151 in February 2004. The issues were merged on appeal under the present docket number for administrative convenience.

In January 2005, the appellant testified at a personal hearing before the undersigned Veterans Law Judge. A copy of the transcript of that hearing is of record.

The Board notes that all claims for DIC under the provisions of 38 U.S.CA. § 1318 were previously the subject of a temporary stay. In accordance with the directions of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in National Organization of Veterans 'Advocates, Inc. v. Secretary of Veterans Affairs, 314 F .3d

- 2


expected to provide such evidence by correspondence dated in December 2002, October 2003; and December 2003.

The revised VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision. See 38 C.F.R. § 3.159 (2004). A medical examination or medical opinion is deemed to be necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability and indicates the claimed disability or symptoms may be associated with an event, injury, or disease during active service. See 38 C.F.R. § 3.159(c)(4).

In this case, the appellant in her March 2004 VA Form 9, among other things, asserted the veteran's death as a result of myelodysplastic syndrome was incurred either as a result of his exposure to Agent Orange and benzene during service in Vietnam or as a result of his Prednisone use for service-connected pyoderma gangrenosum. She submitted medical information in support of her claim indicating possible causative agents for myelodysplastic syndrome include exposure to radiation, cigarette smoke, and toxic chemicals such as benzene. In light of the veteran's service in Vietnam and military occupation, the Board finds it should be conceded that he was exposed to Agent Orange and benzene during active service.

The veteran's death certificate indicates myelodysplastic syndrome was the cause of death. Records show the veteran served in combat in the Republic of Vietnam and that he was trained as an engineering equipment operator. Post-service records show he was employed as a warehouseman for the Federal Aviation Administration, as a baker, and as an "oiler" (from September 1992 to February 1995).

- 4


1373 (Fed. Cir. 2003) (NOVA II), the temporary stay on the adjudication of affected 38 U.S.C. §§ 1311(a)(2) and 1318 claims was lifted, except where a survivor seeks I to reopen a claim that was finally decided during the veteran's lifetime on the grounds of new and material evidence.

A review of the record shows that in correspondence received July 19, 1995, the veteran's service representative asseI1ed that an increased rating claim had been pending since 1982. In a May 1999 rating decision a total disability rating based on individual unemployability (TDIU) was assigned effective from the date of claim on July 19, 1995. Although not specifically claimed as such, the appellant's 1318 claim may be construed as an attempt to reopen the finally decided assigned effective date for TDIU. Therefore, the Board finds this matter is subject to the remaining stay of adjudication. The temporary stay on the adjudication will remain in effect pending the completion of directed ru1emaking and lifting of the stay.

The Board also notes that in correspondence dated in October 2003 the appellant requested information concerning a request for waiver of indebtedness filed in October 2002. As there is no indication of any VA response to this request, the . matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required on her part.

REMAND

On November 9,2000, the Veterans Claims Assistance Act of2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law. Regulations implementing the VCAA have been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004). A review of the record shows the appellant was notified of the evidence not of record that was necessary to substantiate her claims and of which parties were

- 3 


VA regulations, provide that certain disorders associated with herbicide agent exposure in service may be presumed service connected. See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307,3.309 (2004). Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending . on May 7,1975, sha11 be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). .

Although myelodysplastic syndrome is not included as a disease associated with. herbicide agent exposure, the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred;' during the service. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The appe11ant also contends, in essence, that the veteran's death was incurred as a result of the fault of his VA care providers in failing to timely diagnose and treat the disorder resulting in death. The Board finds a VA medical opinion is necessary for an adequate determination of these matters. Therefore, further development is required prior to appe11 ate review.

VA regulations provide that claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. The additional disability or death must not have been due to the veteran's failure to fonow medical instructions. 38 C.F.R. § 3.361 (effective September 2,2004).

- 5 


Accordingly, this matter is REMANDED to the RO via the Appeals Management Center (AM C), in Washington, DC., for the fol1owing:

1. The veteran's claims file should be reviewed by an appropriate physician(s) for opinions as to (1) whether there is at least a 50 percent probability or greater that the veteran's in-service, Agent Orange and/or benzene exposure caused or contributed substantial1y to cause the myelodysplastic syndrome resulting in his death, (2) whether. there is at least a 50 percent probability or greater that the veteran's treatment for a service-connected disability caused or contributed substantial1y to cause the myelodysplastic syndrome resulting in his death, and (3) whether there is at least a 50 percent probability or greater that the veteran's death was (a) incurred as a result of V A carelessness, negligence, lack of proper skil1, error in judgment, or similar instance of fault or (b) was an event that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. The appel1ant's claim that VA failed to timely diagnose and treat the disorder resulting in the veteran's death should be addressed. The claims folder, and any original VA medical treatment records, must be available to, and reviewed by, the examiner(s).

2. After completion of the above and any additional development deemed necessary, the RO should review the issues on appea1. If the benefits sought remain denied, the appellant and her representative should be furnished an appropriate supplemental statement of the

- 6 


case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.c. §§ 5109B, 7112).

Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 7 




